



EXHIBIT 10.1


curisletterhead.jpg [curisletterhead.jpg]
August 1, 2018
David Tuck, M.D.
[address 1]
[address 2]


Dear David:
You previously indicated that you will be retiring from Curis, Inc. (the
“Company”) on or about August 31, 2018, but would now like to retire as of
August 3, 2018, which will be your last day of employment with the Company (the
“Retirement Date”). This Letter Agreement, or Agreement, among other things,
sets forth your agreement to provide continued cooperation and advisory services
with the Company during the term of this Agreement in exchange for the
compensation for such service set forth herein.
1.
Advisory Services. In consideration for your continued cooperation and agreement
to perform the advisory services set forth on Schedule A hereto (the “Advisory
Services”), the Company will provide the following:



a.
Monthly Retainer. During the Advisory Period (as defined below), the Company
will pay you a monthly retainer of $35,000 for your continued cooperation and
Advisory Services. All Advisory Services to be performed by you for the Company
will be under the general supervision of the Chief Executive Officer of the
Company, or such other officer of the Company as he may designate. Payment of
any monthly retainer will be made in arrears within fifteen (15) days of the end
of each month and payment for any partial month will be prorated. The Company
may also reimburse you for reasonable documented out-of-pocket expenses incurred
in the performance of the advisory services hereunder, upon prior written
approval. You will submit itemized monthly statements, in a form satisfactory to
the Company, of such expenses incurred in the previous month. Invoices will be
submitted to the following address via email: accountspayable@curis.com.



b.
Amendment to Stock Options. Reference is hereby made to the stock option
agreements by and between you and the Company, each of which is listed on
Schedule B hereto (the “Stock Option Agreements”), which collectively evidence
your outstanding stock option awards (“Options”). Notwithstanding anything set
forth in such Stock Option Agreements to the contrary, by signing below, you
hereby agree that the Options shall cease to vest as of the Retirement Date such
that on and after the Retirement Date you will only have the right to exercise
the portion of your Options that had vested on or before the Retirement Date
(the “Vested Portion”). In accordance with the terms of the Stock Option
Agreements, you will still have until the date that is three months after the
date you cease to be an Eligible Participant (as defined therein) (i.e., the
date of termination or expiration of the Advisory Period), to exercise the
Vested Portion, subject to the proviso set forth in each Stock Option Agreement
that if, prior to the Final Exercise Date, you violate the NDA (as defined
below) or other agreement with the Company, then your right to exercise the
Vested Portion shall immediately terminate upon written notice to you from the
Company describing such violation.



2.
Term; Termination. This Agreement shall commence on August 4, 2018 and continue
until May 3, 2019 (such period, as it may be earlier terminated in accordance
with the terms of this Agreement, the “Advisory Period”). You and the Company
agree that this Agreement may be terminated in the following manner: (i) at any
time upon the mutual written consent of the parties hereto, (ii) by the Company
at any time if either






--------------------------------------------------------------------------------





(1) you breach or threaten to breach the terms of that certain Invention,
Non-Disclosure and Non-Competition Agreement, as specified in Section 5 below,
in which case the Company can terminate this Agreement immediately, or (2) you
material breach the terms of this Agreement, and fail to cure such breach within
a period of five (5) days after written notice from the Company. In the event of
termination, you shall be entitled to payment for services performed and
(subject to the limitation set forth in Section 1(a)) for expenses paid or
incurred prior to the effective date of termination that have not been
previously paid. Such payment shall constitute full settlement of any and all
claims of every description you may have against the Company.


3.
Cooperation. You agree to use your best efforts in the performance of your
obligations under this Agreement. The Company will provide such access to its
information and property as may be reasonably required in order to permit you to
perform your obligations hereunder. You agree to cooperate with the Company’s
personnel, to not interfere with the conduct of the Company’s business and to
observe all rules, regulations and security requirements of the Company
concerning the safety of persons and property.



4.
Status. Your relation to Company shall be that of an independent contractor and
neither this Agreement nor the Advisory Services to be rendered hereunder shall
for any purpose whatsoever or in any way or manner create any employer-employee
relationship between the parties. You will not be entitled to any benefits,
coverage or privileges, including, without limitation, social security,
unemployment, medical or pension payments, made available to employees of the
Company. You shall not be deemed an agent for any purpose, is not authorized to
assume or create any obligation or responsibility, express or implied, on behalf
of, or in the name of, the Company and shall have no authority to bind the
Company.



5.
Continuing Obligations. - You acknowledge and reaffirm your confidentiality and
non-disclosure obligations as well as your non-competition, non-solicitation and
other obligations set forth in the Invention, Non-Disclosure and Non-Competition
Agreement, dated April 23, 2015 (the “NDA”), which survive your end of
employment with the Company. In addition, you agree that any Advisory Services
provided hereunder will be subject to the terms of the NDA.



6.
U.S. Securities Laws. You hereby acknowledges that the United States securities
laws prohibit any person who has material, non-public information from
purchasing or selling the securities of the Company or the securities of any
company doing business with the Company or from communicating such information
to any other person under circumstances in which it is reasonably foreseeable
that such person is likely to purchase or sell such securities.



7.
Patient Information. In furtherance of the terms of the NDA, you agree to
maintain the confidentiality of any and all patient information including,
without limitation, patient data, personal and medical information that you may
receive in the course of performing the Advisory Services hereunder. You shall
comply with all applicable federal and state laws and regulations governing
patient privacy and confidentiality of health information, including without
limitation the federal Health Insurance Portability and Accountability Act of
1996 (“HIPAA”) medical information, or the field of practice or service that you
are providing hereunder.



8.
Debarment. You agree to conduct the Advisory Services in compliance with all
applicable laws, rules and regulations, including but not limited to the Federal
Food, Drug and Cosmetic Act and the regulations promulgated pursuant thereto,
and with the standard of care customary in the industry. You hereby certify that
you have not been debarred or disqualified by the FDA pursuant to 21 U.S.C. Sec.
355 (a) or (b) and 21 C.F.R. 312.70, respectively.



9.
Entire Agreement; Amendment and Waiver. This Agreement constitutes the entire
agreement between the parties and supersedes all prior agreements and
understandings, whether written or oral, relating to the subject matter of this
Agreement. This Agreement shall be binding upon the parties and may not be
modified in any manner, except by an instrument in writing of concurrent or
subsequent date signed by duly authorized representatives of the parties hereto.
This Agreement is binding upon and shall inure to the






--------------------------------------------------------------------------------





benefit of the parties and their respective agents, assigns, heirs, executors,
successors and administrators, including any corporation with which, or into
which, the Company may be merged or which may succeed to its assets or business.
Notwithstanding the foregoing, this Agreement is personal to you and you shall
not have the right to assign or delegate any of your duties without the express
written consent of the Company. No delay or omission by the Company in
exercising any right under this Agreement shall operate as a waiver of that or
any other right. A waiver or consent given by the Company on any one occasion
shall be effective only in that instance and shall not be construed as a bar to
or waiver of any right on any other occasion.


10.
Notices. All notices required or permitted under this Agreement shall be in
writing and shall be deemed effective upon personal delivery or upon deposit in
the United States Post Office, by registered or certified mail, postage prepaid,
addressed to the other party at the address shown above, or at such other
address or addresses as either party shall designate to the other in accordance
with this Section 10.



11.
Governing Law. This Agreement shall be governed by and construed in accordance
with the laws of the Commonwealth of Massachusetts without giving effect to any
choice or conflict of law provision or rule that would cause the application of
laws of any other jurisdiction.



12.
Survival. Sections 2, 4-7, and 9-12 shall survive the expiration or termination
of this Agreement.



Very truly yours,


By:     /s/ Ali Fattaey, Ph. D.
Ali Fattaey
President and Chief Executive Officer


I hereby agree to the terms and conditions set forth above. I intend that this
Agreement becomes a binding agreement between me and the Company.


/s/ David Tuck, M. D.___________________
David Tuck, M.D.
          August 1, 2018_________________
Date






--------------------------------------------------------------------------------





SCHEDULE A
ADVISORY SERVICES
You agree to perform such consulting, advisory and related services to and for
the Company as may be reasonably requested from time to time by the Company,
including, but not limited to:
–
clinical program data analysis and output;

–
clinical development PI engagement;

–
research and translational external engagement and analysis; and

–
biomarker analysis and bioinformatics infrastructure.



In addition, if so requested, you agree to meet with the Chief Executive Officer
of the Company, or such other officer of the Company as he may designate, once
per calendar quarter during the performance of your Advisory Services.







--------------------------------------------------------------------------------





SCHEDULE B
STOCK OPTION AGREEMENTS
Date of Stock
Option Agreement
Stock Option Agreement Number
Curis
Stock Plan
Number of Securities
Underlying Options
(post reverse stock split)
Exercise Price Per Share
(post reverse stock split)
Vested Portion
As Of
Retirement
Date
05/27/2015
CU001755
Amended and Restated 2010 Stock Incentive Plan
22,500
$16.00
15,625
05/27/2015
CU001756
Amended and Restated 2010 Stock Incentive Plan
 7,500
$16.00
6,874
11/30/2015
CU001770
Amended and Restated 2010 Stock Incentive Plan
 2,919
$13.70
0
11/30/2015
CU001771
Amended and Restated 2010 Stock Incentive Plan
27,080
$13.70
18,750
03/29/2016
CU001824
Amended and Restated 2010 Stock Incentive Plan
 3,750
$7.55
0
03/29/2016
CU001825
Amended and Restated 2010 Stock Incentive Plan
56,250
$7.55
33,751
02/14/2017
CU001919
Second Amended and Restated 2010 Stock Incentive Plan
12,126
$13.15
0
02/14/2017
CU001920
Second Amended and Restated 2010 Stock Incentive Plan
94,673
$13.15
40,050
05/15/2018
CU002123
Third Amended and Restated 2010 Stock Incentive Plan
11,030
$3.45
0
05/15/2018
CU002124
Third Amended and Restated 2010 Stock Incentive Plan
95,970
$3.45
0






